       Case 1:18-cv-00068 Document 428 Filed on 09/18/19 in TXSD Page 1 of 7



                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF TEXAS
                             BROWNSVILLE DIVISION

    STATE OF TEXAS, et al.,                            )
                                                       )
                                           Plaintiffs, )
                                                       )
    v.                                                 )                 Case No. 1:18-cv-00068
                                                       )
    UNITED STATES OF AMERICA, et al.,                  )
                                                       )
                                         Defendants, )
                                                       )
    and                                                )
                                                       )
    KARLA PEREZ, et al.,                               )
                                                       )
                               Defendant-Intervenors. )

        PLAINTIFFS’ RESPONSE TO NEW JERSEY’S MOTION TO STAY

         The ability of this Court to adjudicate the unlawfulness of DACA—and redress

the harms that Plaintiff States are incurring because of DACA’s continued

existence—is clear. It has never been limited because of lawsuits brought by different

parties in different jurisdictions over a different executive action. Plaintiff States

have maintained that position from the beginning of this lawsuit, and this Court has

largely agreed. There is no reason for the Court to change its approach now. The

majority of the work litigating this case before this Court is done, and this case is ripe

for resolution on the merits. The Supreme Court’s future decision over a different

executive action challenged in different courts (collectively, the “Rescission Cases”) 1

does not mean that this Court should stay this case.


1Regents of the Univ. of Cal. v. U.S. Dep’t of Homeland Sec., 908 F.3d 476 (9th Cir. 2018), cert. granted,
139 S. Ct. 2779 (U.S. June 28, 2019) (No. 18-587) (“Regents”); NAACP v. Trump, 298 F. Supp. 3d 209
     Case 1:18-cv-00068 Document 428 Filed on 09/18/19 in TXSD Page 2 of 7



    STATEMENT OF THE ISSUES TO BE RULED UPON BY THE COURT

       1.      Whether—now that discovery is largely complete, and with a hearing on

Plaintiff States’ dispositive motion forthcoming—this Court should delay its ruling

on the legality of the 2012 memorandum that enacted the DACA program to wait for

the U.S. Supreme Court to review the decisions of different courts in different

jurisdictions over a different executive action.

                             SUMMARY OF THE ARGUMENT

       2.      The issues currently before the Supreme Court involve challenges to the

2017 executive action to rescind DACA, while the issues before this Court involve

challenges to the 2012 executive action to create DACA. Those are two separate issues

with different constitutional implications. New Jersey’s motion to stay is another

attempt to delay and obscure the merits of this case while simultaneously trying to

question this Court’s authority to oversee a case that is squarely within its purview.

       3.      New Jersey claims that this case should be stayed to conserve scarce

judicial resources, yet the lion’s share of the work by the parties and the Court in this

case has already taken place. The discovery period is almost closed. The Court will

hear arguments on Plaintiff States’ motion for summary judgment on October 28,

2019. There are very few resources that will be conserved at this point in the

litigation. Despite New Jersey’s contention, the Plaintiff States have proven to this

Court that they suffer harm every day that the DACA program is in existence. Any



(D.D.C. 2018), cert. granted, 139 S. Ct. 2779 (U.S. June 28, 2019) (No. 18-588) (“NAACP”); and Batalla
Vidal v. Nielsen, 279 F. Supp. 3d 401 (E.D.N.Y. 2018), cent. granted sub nom. McAleenan v. Vidal, 139
S. Ct. 2773 (U.S. June 28, 2019) (No. 18-589) (“Batalla Vidal”). Cf. Casa de Md. v. U.S. Dep’t of
Homeland Sec., 924 F.3d 684 (4th Cir. 2019), petition for cert. filed (U.S. May 24, 2019) (No. 18-1469).

                                                   2
     Case 1:18-cv-00068 Document 428 Filed on 09/18/19 in TXSD Page 3 of 7



further delay of the resolution of this case will only cause more harm to the Plaintiff

States.

                                     ARGUMENT

I.    New Jersey has sought nothing but delay to avoid a ruling on the
      merits.

      4.     In support of their motion to intervene, New Jersey assured this Court

that “New Jersey has not and will not delay any deadlines or proceedings in this

matter.” N.J.’s Reply in Supp. of Mot. to Intervene 9, ECF No. 73. False. Not even two

weeks after being allowed to intervene, New Jersey requested a two-week extension

of the briefing schedule. ECF No. 107. New Jersey then joined in full with the other

Defendant-Intervenors’ motion to dismiss, arguing that this case was better suited in

California or the District of Columbia. See N.J.’s Response to Perez Def.-Intervenors’

Mot. to Dismiss, ECF No. 193. New Jersey joined another motion for extending the

deadlines for the post-discovery response brief. See ECF No. 259. And New Jersey

again joined Defendant-Intervenors in a motion to deny or defer consideration of

Plaintiff States’ motion for summary judgment, or in the alternative to grant an

extension of time to respond. See ECF No. 363.

      5.     When finally forced to respond to Plaintiff States’ motion for summary

judgment, New Jersey rehashed the same arguments that this Court should defer to

other courts that have ruled on the 2017 rescission. See N.J.’s Resp. to Pl. States’ Mot.

for Summ. J. 36 [ECF No. 397 at 41]. They briefed this argument despite this Court

having already held that “there is little to be gleaned from these prior DACA decisions

that is applicable to the questions posed in this case” and “other recent DACA


                                           3
      Case 1:18-cv-00068 Document 428 Filed on 09/18/19 in TXSD Page 4 of 7



decisions do not suggest that this Court should refrain from ruling.” Mem. Op. &

Order 13, 23, ECF No. 319.

II.    The focal issues in the Rescission Cases are different from this case.

       6.    New Jersey’s Motion to Stay is just another attempt to delay the

outcome of this case despite the Court already ruling that the Rescission Cases have

little bearing on the outcome of this case. The Court has stated that the Rescission

Cases involve the “legality of the DACA rescission memorandum—an issue this court

does not address.” Id. at 13. It has also noted that the district judge in Batalla Vidal

was faced with the predicament of entering a conflicting injunction with the Texas I

case that included overlapping issues, yet that court moved forward with entering a

nationwide injunction because it could not conceive a narrower path to follow. See id.

at 13-17.

       7.    Even more importantly, none of the decisions made in the Rescission

Cases are dispositive to the questions posed in this case. As the Court has mentioned,

“it is important to note that these courts were primarily faced with the issue of the

Government’s rescission of DACA—not its creation and implementation,” and that

“none of these courts are bound by Fifth Circuit precedent.” Id. at 23. Nor is this Court

bound by the precedent set by the Second, Fourth, Ninth, or D.C. Circuits in the

Rescission Cases. Even more so, the challenges in those courts to the 2017 rescission

do not “squarely implicate” this challenge to the 2012 creation of DACA. The Supreme

Court’s ruling in the Rescission Cases will not address the issue of whether the 2012

executive action needs to be set aside, which is the focal issue in this case.



                                           4
       Case 1:18-cv-00068 Document 428 Filed on 09/18/19 in TXSD Page 5 of 7



III.    As this case is ripe for resolution on the merits, a stay will not preserve
        significant resources.

        8.    Few if any judicial and public resources will be preserved by a stay at

this point in the case. The discovery period is almost over. The parties have already

conducted more than 30 depositions of both fact and expert witnesses, exchanged over

12,000 pages of document production, and filed over 400 pages of briefing with more

than 7,000 pages of attached exhibits. In addition, this Court has spent considerable

time studying the issues in order to provide an in-depth 117-page Memorandum

Opinion with no indication that this case should not move forward. If anything,

staying this case would be a disservice to the immense judicial and public resources

that have already been expended, as the parties and the Court will need to re-

familiarize themselves with the same material after the multi-month lag that New

Jersey requests.

IV.     Plaintiff States will be harmed by a stay of this case.

        9.    It has been clearly proven that the Plaintiff States will be harmed by a

stay of these proceedings. For example, as the Court has acknowledged, it is

“estimated that DACA recipients cost the State of Texas $250,007,800 annually.”

Mem. Op. & Order 106, ECF No. 319. In addition, this Court further noted that,

“Texas has proven that it suffers some amount of costs associated with increased

social service expenses that are directly associated with the continued presence of its

over 100,000 DACA-recipient residents.” Id. at 105-06. The longer it takes for this

case to be adjudicated only increases the cost borne by the Plaintiff States. A stay of

proceedings would cause continuous and harmful costs to Plaintiff States.


                                          5
    Case 1:18-cv-00068 Document 428 Filed on 09/18/19 in TXSD Page 6 of 7



                                    CONCLUSION

         Plaintiff States respectfully request that the Court deny New Jersey’s Motion

to Stay all further activity pending the Supreme Court’s decision in the Rescission

Cases.

                                            Respectfully Submitted.
STEVE MARSHALL                              KEN PAXTON
Attorney General of Alabama                 Attorney General of Texas

LESLIE RUTLEDGE                             JEFFREY C. MATEER
Attorney General of Arkansas                First Assistant Attorney General

DEREK SCHMIDT                               RYAN L. BANGERT
Attorney General of Kansas                  Deputy Attorney General for Legal Counsel

JEFF LANDRY                                  /s/ Todd Lawrence Disher
Attorney General of Louisiana               TODD LAWRENCE DISHER
                                            Attorney-in-Charge
DOUGLAS J. PETERSON                         Trial Counsel for Civil Litigation
Attorney General of Nebraska                Tx. State Bar No. 24081854
                                            Southern District of Texas No. 2985472
ALAN WILSON                                 Tel.: (512) 463-2100; Fax: (512) 936-0545
Attorney General of South Carolina          todd.disher@oag.texas.gov
                                            P.O. Box 12548
PATRICK MORRISEY                            Austin, Texas 78711-2548
Attorney General of West Virginia
                                            COUNSEL FOR PLAINTIFF STATES




                                           6
    Case 1:18-cv-00068 Document 428 Filed on 09/18/19 in TXSD Page 7 of 7



                         CERTIFICATE OF SERVICE

       I certify that on September 18, 2019, I served a copy of this document by
electronic mail to all counsel listed below:

      Nina Perales
      Mexican American Legal Defense and Educational Fund
      110 Broadway
      Suite 300
      San Antonio, Texas 78205
      nperales@maldef.org

      Jeffrey S. Robins
      U.S. Department of Justice, Civil Division
      Office of Immigration Litigation
      District Court Section
      P.O. Box 868
      Washington, D.C. 20044
      Jeffrey.Robins@usdoj.gov

      Glenn J. Moramarco
      Office of the Attorney General of New Jersey
      25 Market Street, 1st Floor
      Trenton, New Jersey 08625
      Glenn.Moramarco@law.njoag.gov

                                         /s/ Todd Lawrence Disher
                                         Todd Lawrence Disher
                                         Trial Counsel for Civil Litigation

                                         COUNSEL FOR PLAINTIFF STATES




                                         7
   Case 1:18-cv-00068 Document 428-1 Filed on 09/18/19 in TXSD Page 1 of 1



                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF TEXAS
                         BROWNSVILLE DIVISION

                                                   )
STATE OF TEXAS, ET AL.;                            )
                                                   )
                                       Plaintiffs, )
                                                   )
v.                                                 )      Case No. 1:18-cv-00068
                                                   )
UNITED STATES OF AMERICA, ET AL.;                  )
                                                   )
                                     Defendants, )
                                                   )
and                                                )
                                                   )
KARLA PEREZ, ET AL.;                               )
                                                   )
STATE OF NEW JERSEY,                               )
                                                   )
                           Defendant-Intervenors. )
                                                   )

               ORDER DENYING DEFENDANT-INTERVENOR
                   NEW JERSEY’S MOTION TO STAY

      On this date, the Court considered Defendant-Intervenor New Jersey’s Motion

to Stay. After considering the motion, any responses thereto, and all other matters

properly before the Court, the Court believes the motion is without merit and should

be DENIED.

      IT IS THEREFORE ORDERED that Defendant-Intervenor New Jersey’s

Motion to Stay is DENIED.


      SIGNED on this the ______ day of ________________, 2019.


                                                  ______________________
                                                  Andrew S. Hanen
                                                  U.S. District Court Judge
